Citation Nr: 0106010	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1990.  He died in February 1998.  The appellant is 
the windowed spouse of the veteran.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 


REMAND

The appellant contends that the veteran's pancreatic cancer 
was caused by radiation exposure during his service in 
Eniwetok Atoll in 1979.  The veteran's certificate of death 
indicates that he died of a perforated colon due to 
metastatic adenocarcinoma of the pancreas.  Tobacco use is 
indicated as probably contributing to his death.

Pancreatic cancer is among the diseases subject to 
"presumptive" service connection on a radiation basis under 
38 U.S.C.A. § 1112 (West 1991) and 38 C.F.R. 
§ 3.309(d)(2)(viii)(2000).  However, the diseases listed in 
38 C.F.R. § 3.309(d)(2) of this section shall be service-
connected if they become manifest in a "radiation-exposed 
veteran" as defined in 38 C.F.R. § 3.309(d)(3), provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied. 

For purposes of this case, the term "radiation-exposed 
veteran" means either a veteran who, while serving on active 
duty, participated in a "radiation-risk activity".  
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means "onsite participation" in a test involving 
the atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A).  The term "onsite participation" 
means, among other events not at issue in this case, service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952, 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959.  38 C.F.R. § 3.309(d)(3)(iv)(C).  As 
noted by the appellant herself, the veteran was on Eniwetok 
well after 1959.  Consequently, the veteran does not qualify 
as a "radiation-exposed veteran" under this VA regulation.

This does not end the Board's review of this case.  
Pancreatic cancer is a potentially "radiogenic" disease 
under 38 C.F.R. § 3.311(b)(2)(xi) (2000).  In this regard, 
the Board must note that a service medical record dated June 
1979 indicates that the veteran was being examined for the 
purposes of being a "RADIATION WORKER."  The United States 
Court of Appeals for the Federal Circuit has also determined 
that § 5 of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act of 1984, Pub. L. No. 98-542, 98 
Sta. 2725, 2727-29, did not preclude, or authorize VA to 
preclude, an appellant from proving that the veteran had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.303(d) (2000).  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  In such cases, an appellant must be 
given an opportunity to prove that the exposure to ionizing 
radiation during service actually caused the claimed 
disability and that service connection is therefore warranted 
under 38 U.S.C.A. §§ 1110, 1131 (West 1991) and 38 C.F.R. 
§ 3.303(d) (2000).  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the above, the Board believes that additional 
action is required in this case.  Accordingly, the case is 
REMANDED for the following development:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims.  After securing any necessary 
authorization from the appellant, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

2.  Upon receipt of the requested 
information, the RO should request the 
Defense Nuclear Agency to provide a 
radiation dose information (if any) for 
the veteran.  The Defense Nuclear Agency 
should be provided a copy of the 
veteran's service personnel records and 
any pertinent records submitted by the 
appellant.

3.  Upon receipt of the requested 
information from the Defense Nuclear 
Agency, the RO should undertake any other 
development required under 38 C.F.R. 
§ 3.311.  The claims folder should be 
forwarded to the VA Chief Medical 
Director for preparation of a dose 
estimate of the veteran's radiation expo-
sure during service.  The Chief Medical 
Director should offer an opinion, with 
supporting rationale, as to whether it is 
as least as likely as not that the 
veteran's pancreatic cancer was caused by 
radiation exposure during service. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefits sought on appeal remain denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




